Case 9:20-cv-00112-RC-KFG Document 44 Filed 06/11/21 Page 1 of 1 PageID #: 374




                             NOT FOR PRINTED PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION


 PAULA JACKSON AND HALEY                       §
 LLOYD                                         §            CASE NO. 9:20-CV-112-RC-KFG
                                               §
 v.                                            §            CAB
                                               §
 COUNTY OF SABINE               AND            §
 SHERIFF TOM MADDOX                            §


           ORDER ACCEPTING THE MAGISTRATE JUDGE’S REPORT AND
                           RECOMMENDATION

       The court referred this case to the Honorable Keith Giblin, United States Magistrate Judge,

for all pretrial matters. In his Report and Recommendation, Judge Giblin recommends that

Plaintiffs’ Motion for Leave to File First Amended Complaint (Doc. #28) be granted. (Doc. #41).

To date, the parties have not filed objections to the Report and the time for doing so has passed.

Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, the court conducted a de

novo review of Judge Giblin’s Report and the record in this cause. The court agrees with Judge

Giblin’s recommended disposition and ACCEPTS the Report and Recommendation (Doc. #41).

       Therefore, Plaintiffs’ Motion for Leave to File First Amended Complaint (Doc. #28) is

GRANTED. Plaintiffs’ First Amended Complaint (Doc. #29) shall remain on file as the live

pleading. Within 30 days of the date of this order, Plaintiffs shall effectuate summons and service

of process on Defendant David Boyd.

          So ORDERED and SIGNED, Jun 11, 2021.


                                                            ____________________
                                                            Ron Clark
                                                            Senior Judge
